DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17400858, filed 08/12/2021 claims foreign priority to 2020-140701, filed 08/24/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 08/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2017/0212714) in view of Kiwada (US 2009/0141930).
Regarding claim 1, Watanabe discloses distribution processor that performs processing related to material distribution (CPU distribution of content items, [0025]), comprising: 
a storage that stores material data and material distribution information including a sending address and printing necessity of the material data for each of a plurality of distribution members (a storage that stores content/sheets items (material data) and content distribution information including printer apparatus ID to send information to (material distribution information including sending address) and printing content items data (printing necessity of the material data) for each of plurality of distribution printers, [0025], [0049]-[0058], [0066]-[0069]); 
a counter that performs counting in accordance with the material distribution information or the material data (system CPU counts number of sheets printed to the different printers 1a, 1b and 1c, [0076]-[0077]); 
a data sending processor that sends the material data to the sending address of each of the distribution members for the material data in accordance with the material distribution information and a counting result of the counter (system CPU prints sheets to different printers 1a, 1b and 1c apparatus ID for the sheets based on the printed sheets printed to different printers 1a, 1b and 1c and counts of sheets printed to the different printers 1a, 1b and 1c, [0076]-[0077]); and 
a printing information generating section that generates printing information for printing the material data (system CPU prints sheets to different printers 1a, 1b and 1c, [0025]-[0029], [0076]-[0077]), wherein 
the counter counts a number of copies to be printed of the material data that is distributed depending on the printing necessity of the material distribution information (system CPU counts number of sheets printed to the different printers 1a, 1b and 1c, [0076]-[0077]); and 
Watanabe does not specifically disclose concept of printing information generating section generates the printing information including the distribution members and the number of copies to be printed counted by the counter.
However, Kiwada specifically teaches concept of printing information generating section generates the printing information including the distribution members and the number of copies to be printed counted by the counter (executes image forming which includes classified to coping or printing, monochrome or color for each of the one of the plurality of the MFPs (distribution members) and counted the number of copies to be printed, [0005], [0048]-[0054])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Watanabe with concept of printing information generating section generates the printing information including the distribution members and the number of copies to be printed counted by the counter of Kiwada.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing watermark and count control of image forming apparatus, (Kiwada, [0003])

Regarding claim 2, Watanabe discloses distribution processor (CPU distribution of content items, [0025]), further comprising: 
an update section that causes the counter to perform counting by changing the printing necessity without changing other contents of the material distribution information, causes the storage to save a number of times of change of the printing necessity, and updates the printing necessity of the material distribution information according to the changed contents when the number of times of change of the printing necessity reaches a predetermined number of times or more (update to perform counting by updating the printing apparatus usage information (changing the printing necessity) without updating the other content distribution information, causes to store updated printing apparatus usage information (change of the printing necessity), and updates the printing apparatus usage information of the content distribution information according to the updated content distribution information at a particular time, [0061]-[0063]-[0076]-[0078] ).

Regarding claim 3, Watanabe discloses distribution processor (CPU distribution of content items, [0025]), wherein 
the counter counts a number of pages of the material data (system CPU counts number of sheets printed to the different printers 1a, 1b and 1c, [0076]-[0077]) and 
when the number of pages of the material data is equal to or greater than a predetermined number of pages, the printing information generating section sets the number of copies to be printed to zero (when the number of sheets to be printed is equal to a number, system prints the sheets until the last print sheet is printed, [0025]-[0029], [0076]-[0077]).

Regarding claim 4, Watanabe discloses distribution processor (CPU distribution of content items, [0025]), wherein 
the counter counts a number of the distribution members (system CPU counts number of sheets printed to the different printers 1a, 1b and 1c, [0076]-[0077]), and 
when the number of the distribution members is equal to or greater than a predetermined number of members, the printing information generating section sets the number of copies to be printed to zero (when the number of sheets to be printed is equal to a number, system prints the sheets until the last print sheet is printed, [0025]-[0029], [0076]-[0077]).

Regarding claim 5, Watanabe discloses distribution processor (CPU distribution of content items, [0025]), wherein 
the material distribution information includes information on a department to which each of the distribution members belongs (system CPU prints sheets to different printers 1a, 1b and 1c apparatus ID for the sheets based on the printed sheets printed to different printers 1a, 1b and 1c and counts of sheets printed to the different printers 1a, 1b and 1c, [0076]-[0077]), and 
the counter selects a department that needs printing and performs counting on distribution members who belong the selected department (system CPU counts number of sheets printed to the different printers 1a, 1b and 1c, [0076]-[0077])

Regarding claim 6, Watanabe discloses image forming apparatus comprising the distribution processor (image forming apparatus comprising CPU distribution of content items, [0025]), wherein 
the image forming apparatus sends data and prints the material data in accordance with the printing information (system CPU prints sheets to different printers 1a, 1b and 1c apparatus ID for the sheets based on the printed sheets printed to different printers 1a, 1b and 1c and counts of sheets printed to the different printers 1a, 1b and 1c, [0076]-[0077]).

Regarding claim 7, Watanabe discloses distribution processing method that performs processing related to material distribution, comprising (distribution processing method that performs processing related to content distribution, comprising, [0025]): 
storing material data and material distribution information including a sending address and printing necessity of the material data for each of a plurality of distribution members (a storage that stores content/sheets items (material data) and content distribution information including printer apparatus ID to send information to (material distribution information including sending address) and printing content items data (printing necessity of the material data) for each of plurality of distribution printers, [0025], [0049]-[0058], [0066]-[0069]); 
counting in accordance with the material distribution information or the material data (system CPU count number of sheets printed to the different printers 1a, 1b and 1c, [0076]-[0077]); 
sending the material data to the sending address of each of the distribution members for the material data in accordance with the material distribution information and a counting result in the counting (system CPU prints sheets to different printers 1a, 1b and 1c apparatus ID for the sheets based on the printed sheets printed to different printers 1a, 1b and 1c and counts of sheets printed to the different printers 1a, 1b and 1c, [0076]-[0077]); and 
generating printing information for printing the material data (system CPU prints sheets to different printers 1a, 1b and 1c, [0025]-[0029], [0076]-[0077]), wherein 
the counting counts a number of copies to be printed of the material data that is distributed depending on the printing necessity of the material distribution information (system CPU counts number of sheets printed to the different printers 1a, 1b and 1c, [0076]-[0077]), and 
Watanabe does not specifically disclose concept of the generating the printing information generates the printing information including the distribution members and the number of copies to be printed counted in the counting.
However, Kiwada specifically teaches concept of the generating the printing information generates the printing information including the distribution members and the number of copies to be printed counted in the counting (executes image forming which includes classified to coping or printing, monochrome or color for each of the one of the plurality of the MFPs (distribution members) and counted the number of copies to be printed, [0005], [0048]-[0054]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Watanabe with concept of the generating the printing information generates the printing information including the distribution members and the number of copies to be printed counted in the counting of Kiwada.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing watermark and count control of image forming apparatus, (Kiwada, [0003])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/          Primary Examiner, Art Unit 2677